Order entered November 1            , 2012




                                             In The
                                     Court of Ztppeaf55
                            liftb 1113barict of Texati at 3Batfao
                                       No. 05-11-00947-CR

                              LAWRENCE_REYNOLDS, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F07-38808-M

                                             ORDER

        The Court REINSTATES this appeal.

        On February 3, 2012, this Court ordered the trial court to make findings regarding why

appellant's brief has not been filed. The findings were due within thirty days of the date of the

order. To date, we have not received the findings, appellant's brief, or a response to either of

two letters inquiring about the status of the findings. The appeal cannot proceed until the issue

of appellant's brief is resolved.

        Accordingly, the Court ORDERS the Honorable Ernest White, Presiding Judge of the

194th Judicial District Court, to conduct a hearing to determine why appellant's brief has not

been filed. In this regard, the Honorable Ernest White shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether
appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal.   See

TEX. R. APP. P. 38.8(b). If the Honorable Ernest White cannot obtain appellant's presence at the

hearing, the Honorable Ernest White shall conduct the hearing in appellant's absence.    See Meza

v. State, 742 S.W.2d 708 (Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is

indigent, the Honorable Ernest White is ORDERED to take such measures as may be necessary

to assure effective representation, which may include appointment of new counsel.

           We ORDER the Honorable Ernest White to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY DAYS of the

date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court, and to counsel for all

parties.

           The appeal is ABATED to allow the Honorable Ernest White to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or when the findings

are received, whichever is earlier.




                                                     DAVID L. BRIDGES
                                                     JUSTICE